Fourth Court of Appeals
                                San Antonio, Texas
                                     October 30, 2019

                                   No. 04-19-00598-CV

               IN THE INTEREST OF J.C.W. AND I.O.W., CHILDREN
                                  Appellant

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-015
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
     The notification of late record filed by the court reporter on September 20, 2019 is
DENIED AS MOOT.


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.

                                                                PER CURIAM




      ATTESTED TO: ______________________
                   LUZ ESTRADA,
                   Chief Deputy Clerk